KELLER, Justice,
Concurring.
I wholeheartedly agree with the majority opinion to the extent that it addresses the issue certified and concludes that, in felony cases, the trial court’s guilt/innocence phase jury instructions shall not inform the jury “on the penalty ranges of any offense, whether the primary or a lesser included offense.”1 I write separately, however, because I disagree with the procedures outlined by the majority for circuit courts to follow in cases where a jury returns a verdict finding a defendant guilty of one (1) or more misdemeanor offenses. While the majority perpetuates a system that requires jurors to determine penalties for misdemeanor offenses “in a vacuum,”2 I believe the time has come for the Court to follow the lead of the forward-thinking trial judge in Newton v. Commonwealth3 and permit juries in all criminal cases to consider relevant sentencing information before determining an appropriate penalty.
To impose an appropriate sentence for any criminal offense, whether a felony, misdemeanor, or violation, judges and jurors need to consider not only information concerning the character of the offense, but also relevant information about the defendant. While the Kentucky Penal Code requires the preparation of a Presen-tence Investigation Report (PSI) only in non-capital felony cases,4 I am confident that a majority of Kentucky’s circuit judges regularly order a PSI before imposing a misdemeanor sentence as well — and for a good reason. Before imposing a sentence of imprisonment, regardless of whether it is for a felony or misdemeanor conviction, trial judges must first “consider probation, probation with an alternative sentencing plan, or conditional discharge”5 by giving “due consideration [to] the nature and circumstances of the crime and the history, character, and condition of the defendant.”6 While the sentencing judge may possess information regarding the circumstances of the offense- — especially in those cases where the conviction resulted from a trial — the PSI report provides circuit judges with information that permits them to make an informed sentencing deci*215sion by considering “the history, character, and condition of the defendant.”
Similarly, as long as we continue to charge jurors with the task of determining appropriate sentences in criminal cases,7 I believe we should provide them with the information necessary to fulfill that function by allowing them to consider relevant sentencing information about the history, character, and condition of the defendant. When addressing the constitutionality of the Truth-in-Sentencing Act in Commonwealth v. Reneer;8 this Court recognized that jurors require information concerning a defendant’s past criminal record and other matters in order to make an informed sentencing decision:
The fact that the jury must deliberate once on the issue of guilt or innocence, and if guilty, must hear further evidence and deliberate again upon the assessment of penalty, will doubtless consume additional time in the trial process. Offset against this is the fact that the jury, in the sentencing phase, will be able to hear much evidence relevant to sentencing which it is not now permitted to hear.
One of the chief deficiencies in our present procedure is that, after reaching a verdict of guilt, the jury is required to sentence in a vacuum without any knowledge of the defendant’s past criminal record or other matters that might be pertinent to consider in the assessment of an appropriate penalty. On balance, the inconvenience of a bifurcated trial is a small price to pay for a better informed sentencing process.9
The soundness of the Reneer Court’s reasoning as to the benefit of Truth-in-Sentencing information would appear to apply with equal force to sentencing in any criminal case. I can neither find nor imagine any persuasive justification for this Court to sanction less informed sentencing decisions in non-felony criminal trials than it does in felony criminal trials. In fact, Reneer’s reasoning is even more persuasive now than it was when it was rendered because the Court’s concern that bifurcated proceedings may become burdensome for trial courts, while perhaps well-founded at the time, simply did not materialize in actual practice.10
*216Since the adoption of the Judicial Article and the concomitant vesting of exclusive jurisdiction in the Supreme Court to prescribe “rules of practice and procedure for the Court of Justice,”11 this Court has never rendered an opinion holding that bifurcation is inappropriate in non-felony criminal trials. While the Court of Appeals did so in Newton, the subject remains a question of first impression for this Court.12 In Newton, the Court of Appeals expressed its opinion that Truth-in-Sentencing type evidence was irrelevant to a jury’s determination of an appropriate misdemeanor sentence:
Even assuming that the rules of procedure would not absolutely prohibit a court sua sponte from adopting a bifurcated procedure in any criminal trial, once the defendant has been found guilty of only a misdemeanor, evidence of his prior criminal record or character would not then be admissible in a case such as we have here for the simple reason that the evidence would not be relevant. It has long been the policy in this jurisdiction that the punishment in a misdemeanor case is “graded by the enormity of the offense.” The punishment inflicted “should be commensurate with the wrong done ... to the public.” Simply put, the general policy has been, and is, that in misdemeanor cases the punishment a jury sets is not to be based upon a defendant’s character but the character of his offense; the punishment must fit the offense rather than the particular offender. There are sound reasons for changing this policy in some instances and, indeed, the General Assembly has done so with respect to recidivists and certain misdemeanor offenses. There are equally sound practical reasons for maintaining the policy with respect to most misdemeanor offenses. Considering the relatively less grave subject matter of misdemeanor offenses and the necessity of lengthening the trials of these offenses to permit introduction of evidence to enhance and to mitigate sentence, it would seem that another burden would be added to an already burdened system without satisfying any demonstrated punitive or correctional need. This burden, however, would be infinitesimal when compared to that which would be imposed upon the *217district courts by the inevitable collateral attacks upon prior misdemeanor convictions which would be spawned were the existing policy changed.13
In light of Kentucky’s sixteen (16) years of experience with Truth-in-Sentencing for felony offenses, I question the soundness of the reasons advanced by the Newton Court in support of its holding. First, while the general policy in the past was to reject such evidence, in both felony and misdemeanor cases, Truth-in-Sentencing for felony cases has shown the fallacy of this policy. I find it axiomatic that better-informed juries render more appropriate— and just — sentences. Second, any policy against bifurcation of criminal trials has been eroded since the time Newton was decided. Until the enactment of Truth-in-Sentencing, the only bifurcated trials in circuit court14 were in capital cases15 and felony cases where the defendant was eligible for sentencing as a persistent felony offender.16 Now, in addition to capital trials, PFO proceedings, and Truth-in-Sentencing hearings in felony trials, this Court has mandated bifurcated proceedings in cases where a defendant’s prior misdemeanor convictions may: (1) enhance the offense to a felony;17 or (2) permit a more severe misdemeanor sentence.18 Accordingly, this Court has recognized that, in certain misdemeanor cases, sentencing information concerning prior convictions should be admitted at a separate penalty phase. And, as such, we have determined that misdemeanor punishments should not be determined solely by the character of the offense, and we have permitted juries to consider information relating to a defendant’s prior criminal record under circumstances specified by this Court. Third, the notion that a misdemeanor is “relatively less grave” than a felony overlooks the fact that, because persons serving misdemean- or sentences do not earn so-called good time credit19 and are ineligible for parole,20 a defendant incarcerated under a lengthy misdemeanor sentence may actually serve an equivalent (or even longer) sentence than many Class D felons. In addition, misdemeanor sentences are typically served in regional or county jails without the freedom of movement, rehabilitative programs, and other opportunities available in state penal institutions. Fourth, as discussed in more depth above, experience with Truth-in-Sentencing has allayed previous concerns that bifurcated sentencing proceedings would burden trial courts and delay proceedings. Similarly, our experience with Truth-in-Sentencing in felony prosecutions disproves the Newton Court’s hypothesis that bifurcation *218-228would spawn collateral attacks by persons convicted prior to bifurcated proceedings. Simply put, no rash of collateral attacks followed the enactment of Truth-in-Sentencing, and a policy change in misdemeanor cases would be even less likely to breed such challenges.
In summary, while I applaud the majority’s decision mandating bifurcated trials of misdemeanor charges in circuit court, I would go one step forward and require sentencing bifurcation in all criminal trials to allow juries to consider relevant information about the character of the defendant before determining an appropriate sentence. The citizens of Kentucky have empowered and entrusted this Court with the authority “to prescribe rules ... of practice and procedure for the Court of Justice.” Given the fact that this Court has already described bifurcated sentencing as “a better informed sentencing process,” 21 I can see no reason to limit that procedure to felony trials. Accordingly, I believe the time has come for this Court to further improve Kentucky’s criminal justice system by extending bifurcated sentencing to all criminal trials.
LAMBERT, C.J., joins this concurring opinion.

. Majority Opinion, 75 S.W.3d 209 at 213 (2002).


. Commonwealth v. Reneer, Ky., 734 S.W.2d 794, 797 (1987).


. Ky.App., 760 S.W.2d 100 (1988). Careful readers will observe that the trial judge in Newton and the author of this dissenting opinion are one and the same.


. KRS 532.050(1) ("No court shall impose sentence for conviction of a felony, other than a capital offense, without first ordering a pre-sentence investigation after conviction and giving due consideration to a written report of the investigation.”); Bell v. Commonwealth, Ky.App., 566 S.W.2d 785, 787 (1978) ("We do not conclude that the trial court has an obligation to provide pre-sentencing reports in misdemeanor cases as it is required to provide in felony cases ....”).


. KRS 533.010(2); Bell v. Commonwealth, supra note 4 at 787..


. Id. (emphasis added).


. In my opinion, the question of court versus jury sentencing may again be ripe for discussion. See Commonwealth v. Reneer, supra note 2 at 798 ("It has been argued that judge sentencing lends itself to more uniform sentencing, and this court has, in the past, given consideration to adopting such a rule. We have not done so as yet ...(emphasis added)). The opinion I express in this dissent is that, if the Court continues to employ jury sentencing in criminal cases, it should strive to make juries' determinations as informed as possible.


. Supra note 2.


. Commonwealth v. Reneer, supra note 2 at 797 (emphasis added).


. See Dedic v. Commonwealth, Ky., 920 S.W.2d 878, 879 (1996) ("As has been shown in felony proceedings, the bifurcation will not impose a heavy administrative burden on the courts or the prosecution."). Additionally, from my own experience of presiding in countless trials for a decade prior to Truth-in-Sentencing and almost twelve (12) years after the enactment of KRS 532.055, it is my opinion that bifurcated proceedings not only did not lengthen the proceedings, but actually expedited them and saved time. First, my experience — as well as anecdotal reports— suggests to me that, prior to Truth-in-Sentencing, jury deliberations were often extended because jurors were asked to fix an appropriate sentence but provided no information with which to do so. Juries would often find that they could reach a unanimous verdict of guilty without much trouble, but had to deliberate for a longer period of time as to the penalty. In many ways, this is unsurprising because it mirrors situations each of us encounters in everyday life; it is simply difficult to make a decision without sufficient information. Given the gravity of the decision jurors *216are asked to make — essentially, a determination of how long an individual should be deprived of his or her freedom — -juror’s sentencing decisions prior to Truth-in-Sentencing were difficult. Second, I found that, after Truth-in-Sentencing, in a number of cases if not a majority of them, defendants found guilty during the first phase of the trial would waive the separate sentencing hearing in exchange for a sentencing recommendation by the prosecuting attorney. Third, even in those cases where a Truth-in-Sentencing phase was conducted, the hearing consumed only a small amount of time and was certainly not "burdensome" upon either the trial court or the attorneys. Thus, at least from my perspective, the Reneer Court’s fears did not materialize.


. KY. CONST. § 116; O'Bryan v. Hedgespeth, Ky., 892 S.W.2d 571, 576 (1995) ("Kentucky Constitution Section 116 vests exclusive jurisdiction in the Supreme Court to prescribe 'rules of practice and procedure for the Court of Justice.' Responsibility for deciding when evidence is relevant to an issue of fact which must be judicially determined! ] • • • falls squarely within the parameters of 'practice and procedure’ assigned to the judicial branch by the separation of powers doctrine and Section 116.”).


. This Court considered, and denied, discretionary review in Newton. However, in doing so, we did not put our imprimatur on Newton 's holding. See O’Bryan v. Hedgespeth, Ky., 892 S.W.2d 571, 575 (1995) ("Denying discretionary review neither adopts the Court of Appeals’ decision nor rejects it. Simply stated, it leaves the issue undecided at this level, albeit precedent for trial courts until such time as we should decide differently.”).


. Newton v. Commonwealth, supra note 3 at 102 (citations omitted).


. But see former KRS 208.060(2) (repealed 1986 Ky. Acts ch. 423, sec. 198, eff. 7-1-87) (providing that district court juvenile proceedings shall consist of two (2) distinct hearings, an adjudication and a disposition). KRS 610.080 contains analogous provisions.


. See KRS 532.025.


. See KRS 532.080.


. Commonwealth v. Ramsey, Ky., 27, 920 S.W.2d 526 (1996).


. Dedic v. Commonwealth, supra note 10 at 879 ("In order to fulfill the legislative mandate of enhanced penalties for repeat DUI offenders and in accordance with our rule-making authority, this Court orders the District Courts to bifurcate misdemeanor DUI trials (footnotes omitted and emphasis added)”).


. KRS 197.045.


. KRS 349.340(1); 501 KAR 1:030 § 3(a).


. Commonwealth v. Reneer, supra note 2 at 797.